Title: To Thomas Jefferson from Mariah Winchester, 15 December 1805
From: Winchester, Mariah
To: Jefferson, Thomas


                  
                     Sir, 
                     
                     Norfolk 15th. December 1805
                  
                  For your perusal, I have taken the liberty to enclose proposals, that have lately been issued for publishing a work which was written by my deceased husband. In doing this sir, it is far from my wish to trespass on your patience, or to depart in the smallest degree from propriety. It is said by good Judges and correct politicians, who have read the political catechism, that it is a work of special merit; and I am well assured that your signature will be of infinite service to me in procuring subscriptions, which I shall open as soon as the enclosed paper shall be returned. If sir, you perceive no impropriety in subscribing for a copy or two, I shall be extremely thankful for your signature to the enclosed subscription paper. 
                  With due respect, I am sir, your very obt. Servant
                  
                     Mariah Winchester 
                     
                  
               